Title: [Diary entry: 14 October 1789]
From: Washington, George
To: 

Wednesday 14th. Wrote several Letters to France and about 7 Oclock in the afternoon made an Informal visit (with Mrs. Washington) to the Count de Mostier and Madame de Brehan to take leave of them. Into the hands of the former I committed these letters—viz.—to the Count de Estaing—Count de Rochambeau—the Marqs. de la Fayette and the Marqs. de la Rouirie. Having resolved to write to Mr. Gouvr. Morris, to request, as a private Agent that he wd. sound the intention of the British Ministry with respect to their fulfilment of the Treaty and dispositions towards a Commercial Treaty with us the letters were prepared and lodged in the hands of Mr. Jay to forward.